 

Exhibit 10.35



 

PROMISSORY NOTE

 

$100,000.00 Miami, Florida   April 1st, 2020

 

FOR VALUE RECEIVED, BLUE STAR FOODS CORP., a Delaware corporation (the
“Borrower”), promises to pay to the order of Lobo Holding, LLC, a Florida
Limited Liability Corporation (the “Lender”, the principal sum of One Hundred
thousand Dollars ($100,000.00), together with interest on the unpaid principal
balance at the rate and on the terms provided herein.

 

  1. Interest Rate. Interest shall accrue on the unpaid principal balance of
this Promissory Note (including all modifications, substitutions, renewals or
extensions hereof, this “Note”) at the rate of 10% per annum (the “Interest
Rate”) from the date hereof until the Note is paid in full. Interest shall be
paid for the actual number of days elapsed based on a 360-day year and shall be
payable together with payments of principal.         2. Maturity Date. The term
of the Note shall be the period commencing on the date hereof and ending on
September 30, 2020 (the “Maturity Date”).         3. Payment. The outstanding
accrued, but unpaid, interest and principal balance due under the Note shall be
due and payable on the Maturity Date. If the Maturity Date is not a Business
Day, payments shall be due on the next Business Day. For purposes of this Note,
“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in New York are authorized or required by law to close.
Amounts due under this Note shall be payable by certified or bank cashier’s
check, or by wire transfer of immediately available funds to an account
designated by Lender in writing.         4. Pre-Payment. The Note may be prepaid
in whole or in part at any time or from time to time during the term of the
Note. Any such prepayment shall be applied first to interest accrued but unpaid
to such date on the outstanding principal balance hereof immediately preceding
such prepayment and then to reduction of the principal balance hereof. There
will be no penalty for pre-payment of the Note.         5. Default. The unpaid
principal, interest and other amounts and charges due under the Note shall be
immediately due and payable upon the occurrence of the following:

 

  a. Default in any payment of principal or interest due on the Note or default
under any other provision of the Note; or         b. The Borrower makes an
assignment for the benefit of creditors, files a petition in bankruptcy, is
adjudicated insolvent or bankrupt, petitions or applies to any tribunal for any
receiver of any trustee for the Borrower or any substantial part of its
property, commences any proceeding relating to the Borrower under any
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect, or there
is commenced against the Borrower any such action or proceeding which remains
undismissed for a period of thirty (30) days, or the Borrower by any act
indicates its consent to, approval of or acquiescence in any such action or
proceeding or the appointment of any receiver of or any trustee for the Borrower
or any substantial part of its property, or suffers any such receivership or
trusteeship to continue undischarged for a period of thirty (30) days.

 

 

 

 

  6. Waiver. Presentment for payment and demand for payment, notice of dishonor,
protest and notice of protest, notice of non-payment, notice of intent to
accelerate the maturity and acceleration are hereby waived.         7.
Amendment. The Note cannot be modified, discharged or terminated except in
writing signed by the parties hereto.         8. Cost of Collection. The
Borrower shall pay all reasonable costs and expenses, including reasonable
attorneys’ fees, incurred by the Lender in collecting or enforcing the Note.    
    9. Governing Law. The Note shall be governed by, and construed in accordance
with, the laws of the State of Florida applicable to contracts made and to be
performed in such State, without giving effect to the conflicts of laws
principles thereof.         10. Savings Clause. Any provision herein or in any
other agreement or commitment between the Borrower and the Lender, whether
written or oral, expressed or implied, to the contrary notwithstanding, the
Lender shall never be entitled to charge, receive, or collect, nor shall amounts
received hereunder be credited as interest so that the Lender shall be paid, a
sum greater than interest at the maximum nonusurious interest rate, if any, that
at any time may be contracted for, charged, received, or collected on the
indebtedness evidenced by the Note under applicable law (the “Maximum Rate”). It
is the intention of the parties that the Note shall comply with applicable law.
If the Lender ever contracts for, charges, receives, or collects, anything of
value which is deemed to be interest under applicable law, and if the occurrence
of any circumstance or contingency, whether acceleration of maturity of the
Note, delay in advancing proceeds of the Note; or other event, should cause such
interest to exceed interest at the Maximum Rate, any such excess amount shall be
applied to the reduction of the unpaid principal balance of the Note or any
other indebtedness owed to the Lender by the Borrower, and if the Note and such
other indebtedness is paid in full, any remaining excess shall be paid to the
Borrower. In determining whether or not the interest hereon exceeds interest at
the Maximum Rate, the total amount of interest shall be spread throughout the
entire term of the Note until its payment in full in a manner which will cause
the interest rate on the Note not to exceed the Maximum Rate.         11.
Independent Legal Counsel. Each party hereto has been advised and has had the
opportunity to consult with independent legal counsel regarding its rights and
obligations under the Note and acknowledges that it fully understandings the
terms and conditions contained herein.

 

 

 

 

The Borrower agrees to the terms of the Note by signing below.

 

BLUE STAR FOODS CORP.

 

  By: /s/ John Keeler   Name: John Keeler   Title: Executive Chairman

 

 

 